There is much that is wrong in this world. The post-war multilateral order, which this institution helped usher in, shows signs of strain. Trade wars threaten to plunge us into another worldwide recession. Populism, political extremism and nativism have found currency among the disaffected within our societies. The promise of democracy, enshrined in the principle of self-determination on which the Organization was founded, is in retreat. Emboldened by populist rhetoric, racism and xenophobia in various guises threaten to rip our societies apart.
Terrorism continues to plague and affect all our societies. Meanwhile, the climate crisis looms ever larger, heightened by our collective inability to address it — which is why the world needs the United Nations now more than ever. We need to remind ourselves of the horrors that led to the formation of this institution. Let me jog our collective memory. The United Nations was formed out of the ashes of two devastating world wars, in which more than 100 million people were killed.
It was born out of a belief in the sanctity of human freedom and self-determination, which means that even small nations may have a voice on the global stage. The Charter of the United Nations privileged peace and international cooperation so that we might avoid wars and enjoy the dividends of our peaceful coexistence. We need the United Nations because the problems of our times are extraordinary — none of us can resolve them alone. We need our collective strength to fix the challenges of our times.
In these difficult times, when the great wave of democracy that swept the world during the last century seems to have ebbed, the Maldives represents a remarkable story. It is a story of second chances, people power and how we as a nation managed to reverse a downward spiral towards autocratic rule. Exactly one year ago, in the early hours of 24 September 2018, the results of the Maldivian presidential elections were announced. The elections were significant because they represented our one shot at rekindling democracy in our country.
As many here know, our democratic journey, which began in November 2008, was cut short within a few years. Lurking behind the high idealism of our democratic moment were remnants of the old autocracy. The judiciary was hijacked, Parliament was brought to a standstill, the institutions of State were co-opted and the press was gagged. Political opponents were constantly threatened and opposition leaders were either jailed or exiled.
Many in the international community spoke out against that reversal. As is the wont of autocrats, the regime turned its back on the world. We left the Commonwealth of Nations, insisting that its calls for democracy in the Maldives were an affront to our sovereignty. Isolationism became our default foreign policy.
The fact that we won the election last year in the face of such adversity, against odds that seemed insurmountable, is to the immense credit of the Maldivian people. I do not take lightly the responsibility they have entrusted in me. There is much that needs to be done — from embedding good governance to delivering justice; from educating our young people to uplifting our most marginalized; from creating opportunities for businesses to leverage the benefits of new technology; from protecting our fragile ecosystem and coral reefs to building a vibrant Islamic society that is just and modern in its outlook.
Development without justice does not work, which is why we have a transitional justice programme where we seek to redress human rights abuses, investigate murders and enforced disappearances and bring to book the endemic corruption undermining all levels of Government. We are engaged in a comprehensive police reform programme and working closely with other institutions of State to reform and modernize our judicial system.
Meaningful democracy is about more than just holding elections. It is about involving citizens in the decision-making process. That is why we are working on legislation to decentralize our governance structures and devolve power to our local communities.
As I said at the start, these are challenging times, which require strong action from us all. This is why, on the international front, we have reaffirmed long- neglected old friendships and commenced new ones. We have begun the process of rejoining the Commonwealth of Nations. It is our intention to be a good international partner and to be part of a shared solution to the pressing issues of our time, from climate change to fighting the scourge of terrorism.
Terrorism and violent extremism have become one of the biggest threats of the twenty-first century. Their roots are found not only in the disaffection and disenchantment brought on by a rapidly changing world, but also in the active efforts of opportunists who twist religion and poison young minds to do their bidding. As we have come to know, terrorism and terrorists do not recognize national boundaries.
On Easter Sunday, we woke up to the shocking news of terror attacks in Sri Lanka, our closest neighbour. The danger of those networks spilling over our borders is all too real. What is required is concerted global action. That involves everything from sharing intelligence and best practices, counter-terrorism training and reforming our financial system to starve terrorist networks of funding. Unilateral attempts to deal with this menace are largely futile without corresponding global coordination, which is why the United Nations remains so relevant in today’s world.
Despite the best attempts of the United Nations and its Member States spanning a number of decades, the question of Palestine remains unresolved on the Assembly’s agenda. Never before have the inalienable rights of the Palestinian people been so acutely and blatantly dismissed by Israel, and never have the Palestinian people been so marginalized and discriminated against, in complete disregard of international law and the resolutions of both the General Assembly and the Security Council.
We are strongly of the view that lasting peace in the Middle East can come to fruition only through a two-State solution driven by genuine and meaningful dialogue between the Arab countries and Israel. We call on the United Nations and its Member States to make every effort to work towards a settlement that would achieve that result. The Maldives will never waver in its support for the Palestinians and their endeavour to achieve an independent and sovereign State of Palestine, based on the 1967 borders, with East Jerusalem as its capital.
For more than 30 years, we have been struggling to meaningfully address the climate emergency. For 30 years, we Maldivians have been saying that this is the fight of our lifetime because it threatens our very existence as a nation. While the scientific evidence is irrefutable, there has been an alarming lack of global action.
According to the Intergovernmental Panel on Climate Change, if the mean temperatures continue to rise above the two-degree threshold, we will have reached the point of no return. While the Paris Agreement was a breakthrough for what we can collectively achieve, so much more needs to be done. Although this problem is not of our making, the Maldives is determined to drive the solution. We cannot and will not wait for the prescribed timelines of the Paris Agreement. We are revising and upscaling our nationally determined contributions now. We shall work in concert with other island nations, including the small island developing States and fellow members of the Alliance of Small Island States.
Just yesterday, at the Secretary-General’s Climate Action Summit, the Maldives presented a plan, entitled “Climate Smart Resilient Islands”, that seeks to utilize natural solutions, promote innovation and leverage new technologies to build resilience in our communities. As part of the plan, we are seeking to phase out our usage of single-use plastic by 2023. That will be one of the most far-reaching and ambitious plastics phase-out plans of any nation on Earth.
Furthermore, you cannot protect the oceans without solving climate change and you cannot solve climate change without protecting the oceans. For us, this is personal. A visit to the Maldives necessitates crossing over miles upon miles of our territory before ever spotting land. A stunning 99 per cent of the Maldives is ocean, with just 1 per cent dry land — making us a very large ocean State. We can conceive of no climate and resilience plan without a sustainable ocean plan.
This week, the Maldives will enter into a partnership with the Blue Prosperity Coalition on an ambitious blue economy plan, including marine protected areas to conserve the ocean resources that sustain our livelihoods and measures to protect them for future generations. We are confident that we will receive the support of the international community to help us achieve those goals.
Our dependence on our oceans is only one aspect of what it means to be a large ocean State. Our home, the Indian Ocean, has over the past two decades come to the forefront of global geopolitics and rapidly taken its place at the heart of international maritime trade. The peace and security of the Indian Ocean is inextricably linked to the peace and security of the world. Its importance to the global economy cannot be overstated.
Sadly, I note that the Indian Ocean remains, especially in its South Asian core, one of the least integrated regions in the world, lacking regional governance and unable to reap the potential economic benefits of an effective multilateral order. The Maldives intends to promote regional integration through greater cooperation with our neighbours to make the Indian Ocean region peaceful and prosperous.
This great Organization has helped foster peace and avert conflict for over half a century. The world order that it helped build represents the pinnacle of what concerted diplomacy can achieve and continues to embody the hopes of all who believe in peaceful dialogue to solve global problems. While all of us present here represent the interests of our individual nations, we also represent something far larger than that. We represent the world community. We represent humanity.
For its part, the Maldives shall continue to partner with our many international friends with a renewed spirit of openness and engagement so that together we can overcome obstacles and effectively resolve our common challenges.
